DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on July 25, 2022 has been entered. Claim 1 has been amended. No claims are canceled. No claims have been added. Claims 1-12 are still pending in this application, with claim 1 being independent.

Claim Objections
Claim 4 is objected to because of the following informalities:  
--Claim 4 should be canceled as the amendment comes from claim 4.
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of prior U.S. Patent No. 10,959,275, hereinafter referred to as ‘275. This is a statutory double patenting rejection.
Regarding claim 1, ‘275 discloses a method, comprising: 
associating a first base station with a first base station identifier at a signaling protocol gateway, the signaling protocol gateway providing gateway services for a control plane signaling protocol between base stations, and with a first Internet Protocol (IP) address of the signaling protocol gateway, the first station being an aggregated base station (See Claim 1), the signaling protocol gateway providing a single gateway for establishing a plurality of signaling protocol connections with a plurality of virtualized base stations (See Claim 4); 
associating a second base station with a second base station identifier at the signaling protocol gateway, and with a second IP address of the signaling protocol gateway, wherein the second IP address of the signaling protocol gateway is a different IP address than the first IP address of the signaling protocol gateway, the second base station being an aggregated base station (See Claim 1); 
establishing a first signaling protocol connection between a third base station and the first base station via the signaling protocol gateway with the first base station using the first IP address of the signaling protocol gateway (See Claim 1); and 
establishing a signaling protocol connection between the third base station and the second base station with the second base station using the second IP address of the signaling protocol gateway (See Claim1), 
wherein the signaling protocol gateway provides stateful proxying of the signaling protocol connection and a dynamic mapping between the first base station identifier and the first IP address of the signaling protocol gateway, thereby enabling the third base station to establish a connection to the first and the second base station via the signaling protocol gateway without an IP address of the first base station and an IP address of the second base station (See Claim 1); 
the signaling protocol gateway performing brokering of X2 connections between the first and the second base station via an IP address of the signaling protocol gateway, the brokering of X2 connections including aggregating and abstracting small cells (See Claim 1); and
wherein a cell on one side of the gateway accesses the gateway as a proxy and the gateway virtualizes all cells on the other side of the gateway as a single eNodeB and will perform network address translation, proxying, silencing and suppression to enable desired semantics (See Claim 1).  

Regarding claim 2, ‘275 further discloses the method of claim 1, wherein the control plane signaling protocol between base stations is an X2 or Xn protocol, the first base station identifier is an extended cell global identifier (eCGI), and the first base station is an eNodeB or gNodeB (See Claim 2).  

Regarding claim 3, ‘275 further discloses the method of claim 1, further comprising: 
associating the third base station with a third base station identifier and a third IP address of the signaling protocol gateway (See Claim 3), 
associating a fourth base station with a fourth base station identifier and a fourth IP address of the signaling protocol gateway (See Claim 3), 
establishing a signaling protocol connection between the first base station and the third base station using the third IP address of the signaling protocol gateway (See Claim 3), and 
establishing a signaling protocol connection between the first base station and the fourth base station using the fourth IP address of the signaling protocol gateway (See Claim 3), 
thereby enabling the first base station to establish a connection to the third and the fourth base station via the signaling protocol gateway without an IP address of the third base station and an IP address of the fourth base station (See Claim 3).  

Regarding claim 4, ‘275 further discloses the method of claim 1, further comprising the signaling protocol gateway providing a single gateway for establishing a plurality of signaling protocol connections with a plurality of virtualized base stations (See Claim 4).  
Regarding claim 5, ‘275 further discloses the method of claim 1, wherein the first base station identifier is the second base station identifier (See Claim 5).  

Regarding claim 6, ‘275 further discloses the method of claim 1, wherein the first base station identifier and the second base station identifier are cell global identifiers (CGI) or extended CGI (eCGI) identifiers and wherein the first base station identifier and the second base station identifier differ in their lower eight bits (See Claim 6).  

Regarding claim 7, ‘ 275 further discloses the method of claim 1, further comprising the signaling protocol gateway receiving requests from the first or second base station at a first network interface, and sending responses to the third base station using a second network interface (See Claim 7).  

Regarding claim 8, ‘275 further discloses the method of claim 1, further comprising the signaling protocol gateway multiplexing multiple signaling protocol connections over a single stream control transmission (SCTP) connection (See Claim 8).  

Regarding claim 9, ‘275 further discloses the method of claim 1, further comprising assigning IP addresses at the signaling protocol gateway from a pool of IP addresses, and associating the assigned IP addresses with base station identifiers, and translating the associated IP addresses to and from the base station identifiers (See Claim 9).  

Regarding claim 10, ‘275 further discloses the method of claim 1, further comprising receiving, at the signaling protocol gateway, a message from the first base station for the third base station, rewriting the message to indicate the first IP address of the signaling protocol gateway as a source IP address, and sending the message to the third base station (See Claim 10).  

Regarding claim 11, ‘275 further discloses the method of claim 1, further comprising advertising the first and second IP addresses of the signaling protocol gateway for the first base station and the second base station to the third base station (See Claim 11).  

Regarding claim 12, ‘275 further discloses the method of claim 1, further comprising receiving a first message from the first base station, receiving a second message from the second base station, and proxying the first message but not the second message to the third base station (See Claim 12).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-12 of U.S. Patent No. 11,240,879, hereinafter referred to as ‘879. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application  and those of ‘879 are similar in scope.
Regarding claim 1, ‘879 teaches a method, comprising: 
associating a first base station with a first base station identifier at a signaling protocol gateway, the signaling protocol gateway providing gateway services for a control plane signaling protocol between base stations, and with a first Internet Protocol (IP) address of the signaling protocol gateway, the first station being an aggregated base station (See Claim 1), the signaling protocol gateway providing a single gateway for establishing a plurality of signaling protocol connections with a plurality of virtualized base stations (See Claim 1); 
associating a second base station with a second base station identifier at the signaling protocol gateway, and with a second IP address of the signaling protocol gateway, wherein the second IP address of the signaling protocol gateway is a different IP address than the first IP address of the signaling protocol gateway, the second base station being an aggregated base station (See Claim 1); 
establishing a first signaling protocol connection between a third base station and the first base station via the signaling protocol gateway with the first base station using the first IP address of the signaling protocol gateway (See Claim 1); and 
establishing a signaling protocol connection between the third base station and the second base station with the second base station using the second IP address of the signaling protocol gateway (See Claim 1), 
wherein the signaling protocol gateway provides stateful proxying of the signaling protocol connection and a dynamic mapping between the first base station identifier and the first IP address of the signaling protocol gateway, thereby enabling the third base station to establish a connection to the first and the second base station via the signaling protocol gateway without an IP address of the first base station and an IP address of the second base station (See Claim 1).
While ‘879 fails to teach the signaling protocol gateway performing brokering of X2 connections between the first and the second base station via an IP address of the signaling protocol gateway, the brokering of X2 connections including aggregating and abstracting small cells and wherein a cell on one side of the gateway accesses the gateway as a proxy and the gateway virtualizes all cells on the other side of the gateway as a single eNodeB and will perform network address translation, proxying, silencing and suppression to enable desired semantics, omission of an element and its function in a combination in an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).

Regarding claim 2, ‘879 further teaches the method of claim 1, wherein the control plane signaling protocol between base stations is an X2 or Xn protocol, the first base station identifier is an extended cell global identifier (eCGI), and the first base station is an eNodeB or gNodeB (See Claim 2).  

Regarding claim 3, ‘879 further teaches the method of claim 1, further comprising: 
associating the third base station with a third base station identifier and a third IP address of the signaling protocol gateway (See Claim 3), 
associating a fourth base station with a fourth base station identifier and a fourth IP address of the signaling protocol gateway (See Claim 3), 
establishing a signaling protocol connection between the first base station and the third base station using the third IP address of the signaling protocol gateway (See Claim 3), and 
establishing a signaling protocol connection between the first base station and the fourth base station using the fourth IP address of the signaling protocol gateway (See Claim 3), 
thereby enabling the first base station to establish a connection to the third and the fourth base station via the signaling protocol gateway without an IP address of the third base station and an IP address of the fourth base station (See Claim 3).  

Regarding claim 4, ‘879 further teaches the method of claim 1, further comprising the signaling protocol gateway providing a single gateway for establishing a plurality of signaling protocol connections with a plurality of virtualized base stations (See Claim 1).  

Regarding claim 5, ‘879 further teaches the method of claim 1, wherein the first base station identifier is the second base station identifier (See Claim 5).  

Regarding claim 6, ‘879 further teaches the method of claim 1, wherein the first base station identifier and the second base station identifier are cell global identifiers (CGI) or extended CGI (eCGI) identifiers and wherein the first base station identifier and the second base station identifier differ in their lower eight bits (See Claim 6).  

Regarding claim 7, ‘879 further teaches the method of claim 1, further comprising the signaling protocol gateway receiving requests from the first or second base station at a first network interface, and sending responses to the third base station using a second network interface (See Claim 7).  

Regarding claim 8, ‘879 further teaches the method of claim 1, further comprising the signaling protocol gateway multiplexing multiple signaling protocol connections over a single stream control transmission (SCTP) connection (See Claim 8).  

Regarding claim 9, ‘879 further teaches the method of claim 1, further comprising assigning IP addresses at the signaling protocol gateway from a pool of IP addresses, and associating the assigned IP addresses with base station identifiers, and translating the associated IP addresses to and from the base station identifiers (See Claim 9).  

Regarding claim 10, ‘879 further teaches the method of claim 1, further comprising receiving, at the signaling protocol gateway, a message from the first base station for the third base station, rewriting the message to indicate the first IP address of the signaling protocol gateway as a source IP address, and sending the message to the third base station (See Claim 10).  
Regarding claim 11, ‘879 further teaches the method of claim 1, further comprising advertising the first and second IP addresses of the signaling protocol gateway for the first base station and the second base station to the third base station (See Claim 11).  

Regarding claim 12, ‘879 further teaches the method of claim 1, further comprising receiving a first message from the first base station, receiving a second message from the second base station, and proxying the first message but not the second message to the third base station (See Claim 12).

Response to Arguments
Applicant's arguments filed July 25, 2022 have been fully considered but they are not persuasive.
On page 5 of the Applicants’ Response, Applicants indicate that the amendment overcomes the statutory double patenting rejection. 
Examiner respectfully disagrees in that the currently amended claim is still reciting the previously submitted limitations just moved from claim 4. Clam 4 is also not canceled. As such, the statutory double patenting rejection and non-statutory rejections remain valid.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        4/19/2022